Exhibit 10.1
 
GARMIN LTD.
2005 EQUITY INCENTIVE PLAN, as amended and restated on June 27, 2010
NONQUALIFIED STOCK OPTION AGREEMENT

 
To:
___________________________ ( “you” or the “Grantee”)



NOTICE OF GRANT:
 
You have been granted an option (the “Option”) to purchase common shares, CHF 10
par value per share, of Garmin Ltd. (“Shares”), subject to the terms and
conditions of the Garmin Ltd. 2005 Equity Incentive Plan, as amended and
restated on June 27, 2010 (the “Plan”), and the Option Award Agreement between
you and Garmin Ltd. (the “Company”) attached as Exhibit A as follows:
 
Grant Date:
_____________________     
Total Number of Shares Subject to Option
_____________________ (_________)
   
Option Price per Share ($):
$___.___
   
Expiration Date:
_____________________ 

 
In order to fully understand your rights under the Plan (a copy of which is
attached) and the Option Award Agreement attached as Exhibit A, you are
encouraged to read the Plan and this document carefully.  Please refer to the
Plan document for the definition of capitalized terms used but not defined in
this Agreement.
 
By accepting this Option, you are also agreeing to be bound by Exhibit A,
including the restrictive covenants in Section 9 of Exhibit A.

 

 
GARMIN LTD.
           
By:
/s/  Min H. Kao
   
Name:
Min H. Kao
   
Title:
Chairman and CEO
 

 
Grantee:
 
__________________________
 
Date:______________________

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
AGREEMENT:
 
In consideration of the mutual promises and covenants contained herein and other
good and valuable consideration, the Grantee and the Company agree as follows:
 

 
Section 1.
Incorporation of Plan

 
All provisions of this Award Agreement and the rights of the Grantee hereunder
are subject in all respects to the provisions of the Plan and the powers of the
Board therein provided.  Capitalized terms used in this Award Agreement but not
defined have the meaning set forth in the Plan.
 

 
Section 2.
Grant of Nonqualified Stock Option

 
As of the Grant Date identified above, the Company grants to the Grantee,
subject to the terms and conditions set forth herein and in the Plan, the right,
privilege, and option (the “Option”) to purchase that number of Shares
identified above opposite the heading “Total Number of Shares Subject to
Option”, at the per Share price specified above opposite the heading “Option
Price per Share.”
 

 
Section 3.
Exercisability of Option

 
 
(a)
Except to the extent the Option is permitted to be transferred to a person set
forth in Section 8(b) of this Award Agreement, during the Grantee's lifetime,
this Option may be exercised only by the Grantee.  This Option, except as
specifically provided elsewhere under the terms of the Plan, will become
exercisable as follows:

 

Years Elapsed from Grant Date  
Percentage of Option Exercisable
         
1 Year
 
20%
 
2 Years
 
40%
 
3 Years
 
60%
 
4 Years
 
80%
 
5 Or More Years
 
100%



For purposes of this Section 3, a Year means a period of 365 days (or 366 days
in the event of a leap year).
 
 
(b)
In the event of the Grantee's death or Disability while the Grantee is employed,
the Option will become fully exercisable according to the terms and conditions
set forth in Section 6(a) below.  In the event that the Grantee dies or becomes
Disabled following the Grantee’s Termination of Affiliation, the exercisability
of the Option will not accelerate due to such death or Disability and will be
exercisable only to the extent it was exercisable on the date of the Grantee’s
Termination of Affiliation.

 
 
2

--------------------------------------------------------------------------------

 


 
Section 4.
Method of Exercise

 
Provided this Option has not expired, been terminated or cancelled in accordance
with the terms of the Plan, that percentage of the Option that is exercisable in
accordance with Section 3 above may be exercised, in whole or in part and from
time to time, by delivery of a written notice  to the Company or its designee
setting forth the number of Shares with respect to which the Option is to be
exercised, accompanied by full payment for the Shares as instructed by the Board
or, subject to the approval of the Board pursuant to procedures approved by the
Board,
 
 
(a)
through the sale of the Shares acquired on exercise of the Option through a
broker-dealer to whom the Grantee has submitted an irrevocable notice of
exercise and irrevocable instructions to deliver promptly to the Company the
amount of sale or loan proceeds sufficient to pay for such Shares, together
with, if requested by the Company, the amount of federal, state, local or
foreign withholding taxes payable by Grantee by reason of such exercise,

 
 
(b)
through simultaneous sale through a broker of Shares acquired on exercise, as
permitted under Regulation T of the Federal Reserve Board,

 
 
(c)
by transfer to the Company of the number of Shares then owned by the Grantee,
the Fair Market Value of which equals the purchase price of the Shares purchased
in connection with the Option exercise, properly endorsed for transfer to the
Company; provided however, that Shares used for this purpose must have been held
by the Grantee for such minimum period of time as may be established from time
to time by the Board; and provided further that the Fair Market Value of any
Shares delivered in payment of the purchase price upon exercise of the Options
will be the Fair Market Value as of the exercise date, which will be the date of
delivery of the certificates for the Stock used as payment of the exercise
price.  For purposes of this Section 4(c), in lieu of actually transferring to
the Company the number of Shares then owned by the Grantee, the Board may, in
its discretion permit the Grantee to submit to the Company a statement affirming
ownership by the Grantee of such number of Shares and request that such Shares,
although not actually transferred, be deemed to have been transferred by the
Grantee as payment of the exercise price, or

 
 
(d)
by a “net exercise” arrangement pursuant to which the Company will not require a
payment of the Option Price but will reduce the number of Shares upon the
exercise by the largest number of whole shares that has a Fair Market Value on
the date of exercise that does not exceed the aggregate Option Price.  With
respect to any remaining balance of the aggregate option price, the Company will
accept a cash payment from the Grantee.

 
 
Section 5.
Expiration of Option

 
Unless terminated earlier in accordance with the terms of this Award Agreement
or the Plan, the Option granted herein will expire at 5:00 P.M., U.S. Central
Time, on the tenth (10th) Anniversary of the Grant Date (the “Expiration
Date”).  In the event the Expiration Date is a Saturday, Sunday or any other day
which is a holiday of the United States Federal Government (a “Non-Business
Day”), then the Option granted herein will expire, unless earlier terminated in
a accordance with the terms of this Award Agreement or the Plan, at 5:00 P.M.,
U.S. Central Time, on the first day that is not a Non-Business Day (a "Business
Day") following such Expiration Date.

 
3

--------------------------------------------------------------------------------

 

 
Section 6.
Effect of Termination of Affiliation

 
If the Grantee has a Termination of Affiliation or ceases to be employed on a
Full-Time Basis for any reason, including termination by the Company with or
without Cause, voluntary resignation, change in employment status from full-time
to part-time, death, or Disability, the effect of such Termination of
Affiliation or ceasing to be employed on a Full-Time Basis on all or any portion
of the Option is as provided below.
 
 
(a)
If the Grantee has a Termination of Affiliation on account of death or
Disability, then any unexercised part of the Option, whether or not exercisable
immediately before such Termination of Affiliation, will be fully exercisable
and may be exercised, in whole or in part, at any time up to one year after such
Termination of Affiliation (but only during the Option Term) by the Grantee or,
after his or her death, by (A) his or her personal representative or the person
to whom the Option is transferred by will or the applicable laws of descent and
distribution, or (B) the Grantee's beneficiary designated in accordance with
Article 11of the Plan;

 
 
(b)
If a Grantee has a Termination of Affiliation during the period (“Change of
Control Period”) commencing on a Change of Control and ending on the first
anniversary of the Change of Control, which Termination of Affiliation is
initiated by the Company or a Subsidiary other than for Cause, or initiated by
the Grantee for Good Reason, then any unexercised Option, whether or not
exercisable on the date of such Termination of Affiliation, will thereupon be
fully exercisable and may be exercised, in whole or in part for ninety (90) days
following such Termination of Affiliation (but only during the Option Term); and

 
 
(c)
If the Grantee has a Termination of Affiliation for Cause, then any unexercised
Option will terminate effective immediately upon such Termination of
Affiliation; and

 
 
(d)
If the Grantee has a Termination of Affiliation for any reason other than for
Cause, death or Disability, and other than under the circumstances described
above in Section 6(b) above, then any unexercised Option, to the extent
exercisable immediately before such Termination of Affiliation, will remain
exercisable in whole or in part for ninety (90) days after such Termination of
Affiliation (but only during the Option Term) by the Grantee or, after his or
her death, by (A) his or her personal representative or the person to whom the
Option is transferred by will or the applicable laws of descent and
distribution, or (B) the Grantee's beneficiary designated in accordance with
Article 11 of the Plan.

 
 
4

--------------------------------------------------------------------------------

 

 
Section 7.
Investment Intent.

 
The Grantee agrees that the Shares acquired pursuant to the exercise of all or
any part of the Option will be acquired for his/her own account for investment
only and not with a view to, or for resale in connection with, any distribution
or public offering thereof within the meaning of the Securities Act of 1933 (the
“1933 Act”) or other applicable securities laws. The Company may, but in no
event will be required to, bear any expenses of complying with the 1933 Act,
other applicable securities laws or the rules and regulations of any national
securities exchange or other regulatory authority in connection with the
registration, qualification, or transfer, as the case may be, of this Award
Agreement or any Shares acquired hereunder. The foregoing restrictions on the
transfer of the Shares will be inoperative if (a) the Company previously has
been furnished with an opinion of counsel, satisfactory to it, to the effect
that such transfer will not involve any violation of the 1933 Act and other
applicable securities laws or (b) the Shares have been duly registered in
compliance with the 1933 Act and other applicable state or federal securities
laws. If this Award Agreement, or the Shares subject to this Award Agreement,
are so registered under the 1933 Act, then the Grantee agrees that he will not
make a public offering of the said Shares except on a national securities
exchange on which the shares of the Company are then listed.
 
 
Section 8.
Nontransferability of Option

 
 
(a)
Except as provided above in Section 6(a) (in the event of the Grantee's death)
and below in Section 8(b), no portion of the Option granted hereunder may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will, or by the laws of descent and distribution.  All rights with
respect to the Option granted to the Grantee will be available during his or her
lifetime only to the Grantee.

 
 
(b)
Pursuant to conditions and procedures established by the Board from time to
time, the Board may permit the Option to be transferred to, exercised by and
paid to (A) the Grantee's child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law
(including adoptive relationships), (B) any person sharing the Grantee's
household (other than a tenant or employee), (C) a trust in which persons
described in (A) or (B) have more than 50% of the beneficial interest, or (D) a
foundation in which persons described in (A) or (B) or the Grantee owns more
than 50% of the voting interests; provided such transfer is not for value.  The
following will not be considered transfers for value:  (i) a transfer under a
domestic relations order in settlement of marital property rights; and (ii) a
transfer to an entity in which more than 50% of the voting interests are owned
by persons described in (A) or (B) above or the Grantee, in exchange for an
interest in that entity.

 
 
Section 9.
Restrictive Covenants

 
As a condition of this Award Agreement, the Grantee's rights under the Option,
and in addition to any restrictive agreements the Grantee may have entered into
with the Company, the Grantee accepts and agrees to be bound as follows:
 
 
(a)
Nondisclosure of Award Agreement Terms.  The Grantee agrees not to disclose or
cause to be disclosed at any time, nor authorize anyone to disclose any
information concerning this Award Agreement except (A) as required by law, or
(B) to the Grantee's legal and financial advisors who agree to be bound by this
Section 9(a).

 
 
5

--------------------------------------------------------------------------------

 

 
(b)
Noncompetition.  During the Grantee's employment and until one year after the
Grantee ceases being employed by or acting as a consultant or independent
contractor to the Company or any Subsidiary, the Grantee will not perform
services as an employee, director, officer, consultant, independent contractor
or advisor, or invest in, whether in the form of equity or debt, or otherwise
have an ownership interest in any company, entity or person that directly
competes anywhere in the United States, the United Kingdom, Taiwan, or in any
other location outside the United States, the United Kingdom or Taiwan where the
Company or a Subsidiary conducts or (to the Grantee's knowledge) plans to
conduct business.  Nothing in this Section 9(b) will, however, restrict the
Grantee from making an investment in and owning up to one-percent (1%) of the
common stock of any company whose stock is listed on a national securities
exchange or actively traded in an over-the-counter market; provided that such
investment does not give the Grantee the right or ability to control or
influence the policy decisions of any direct competitor of the Company or a
Subsidiary.

 
 
(c)
Noninterference.  During the Grantee's employment and until one year after the
Grantee ceases being employed by or acting as a consultant or independent
contractor to the Company or any Subsidiary, the Grantee will not, either
directly or indirectly through another business or person, solicit, entice away,
or otherwise interfere with any employee, customer, prospective customer,
vendor, prospective vendor, supplier or other similar business relation or (to
the Grantee's knowledge) prospective business relation of the Company or any
Subsidiary.

 
 
(d)
Nonsolicitation.  During the Grantee's employment and until one year after the
Grantee ceases being employed by or acting as a consultant or independent
contractor to the Company or any Subsidiary, the Grantee will not, either
directly or indirectly through another business or person, hire, recruit,
employ, or attempt to hire, recruit or employ, or facilitate any such acts by
others, any person then currently employed by the Company or any Subsidiary.

 
 
(e)
Confidentiality.  The Grantee acknowledges that it is the policy of the Company
and its subsidiaries to maintain as secret and confidential all valuable and
unique information and techniques acquired, developed or used by the Company and
its Subsidiaries relating to their businesses, operations, employees and
customers (“Confidential Information”).  The Grantee recognizes that the
Confidential Information is the sole and exclusive property of the Company and
its subsidiaries, and that disclosure of Confidential Information would cause
damage to the Company and its Subsidiaries.  The Grantee will not at any time
disclose or authorize anyone else to disclose any Confidential Information or
proprietary information that (A) is disclosed to or known by the Grantee as a
result or as a consequence of or through the Grantee's performance of services
for the Company or any Subsidiary, (B) is not publicly or generally known
outside the Company and (C) relates in any manner to the Company's
business.  This obligation will continue even though the Grantee's employment
with the Company or a Subsidiary may have terminated.  This Section 9(e) will
apply in addition to, and not in derogation of any other confidentiality
agreements that may exist, now or in the future, between the Grantee and the
Company or any Subsidiary.

 
 
6

--------------------------------------------------------------------------------

 

 
(f)
No Detrimental Communications.  The Grantee agrees not to disclose or cause to
be disclosed at any time any untrue, negative, adverse or derogatory comments or
information about the Company or any Subsidiary, about any product or service
provided by the Company or any Subsidiary, or about prospects for the future of
the Company or any Subsidiary.

 
 
(g)
Remedy.  The Grantee acknowledges the consideration provided herein (absent the
Grantee's agreement to this Section 9) is more than the Company is obligated to
pay, and the Grantee further acknowledges that irreparable harm would result
from any breach of this Section and monetary damages would not provide adequate
relief or remedy. Accordingly, the Grantee specifically agrees that, if the
Grantee breaches any of the Grantee's obligations under this Section 9, the
Company and any Subsidiary will be entitled to injunctive relief therefor, and
in particular, without limiting the generality of the foregoing, neither the
Company nor any Subsidiary will be precluded from pursuing any and all remedies
they may have at law or in equity for breach of such obligations.  In addition,
this Award Agreement and all of Grantee's right hereunder will terminate
immediately the first date on which the Grantee engages in such activity and the
Board will be entitled on or after the first date on which the Grantee engages
in such activity to require the Grantee to return any Shares obtained by the
Grantee upon exercise of all or any part of the Option to the Company and to
require the Grantee to repay any proceeds received at any time from the sale of
Shares obtained by the Grantee pursuant to the exercise of all or any part of
the Option (plus interest on such amount from the date received at a rate equal
to the prime lending rate as announced from time to time in The Wall Street
Journal) and to recover all reasonable attorneys' fees and expenses incurred in
terminating this Award Agreement and recovering such Shares and proceeds.

 
 
Section 10.
Status of the Grantee

 
The Grantee will not be deemed a shareholder of the Company with respect to any
of the Shares subject to this Option, except to the extent that such Shares have
been purchased and issued to him or her.  The Company will not be required to
issue or transfer any certificates for Shares purchased upon exercise of this
Option until all applicable requirements of law have been complied with and such
Shares have been duly listed on any securities exchange on which the Shares may
then be listed.
 
 
Section 11.
No Effect on Capital Structure

 
This Option will not affect the right of the Company to reclassify, recapitalize
or otherwise change its capital or debt structure or to merge, consolidate,
convey any or all of its assets, dissolve, liquidate, windup, or otherwise
reorganize.
 
 
Section 12.
Adjustments

 
Notwithstanding any provision herein to the contrary, in the event of any change
in the number of outstanding Shares effected without receipt of consideration
therefor by the Company, by reason of a merger, reorganization, consolidation,
recapitalization, separation, liquidation, stock dividend, stock split, share
combination or other change in the corporate structure of the Company affecting
the Shares, the aggregate number and class of Shares subject to this Option and
the exercise price of this Option will be automatically adjusted to accurately
and equitably reflect the effect thereon of such change; provided, however, that
any fractional share resulting from such adjustment will be eliminated. In the
event of a dispute concerning such adjustment, the decision of the Board will be
conclusive.

 
7

--------------------------------------------------------------------------------

 

 
Section 13.
Amendments

 
This Award Agreement may be amended only by a writing executed by the Company
and the Grantee which specifically states that it is amending this Award
Agreement; provided that this Award Agreement is subject to the power of the
Board to amend the Plan as provided therein.  Except as otherwise provided in
the Plan, no such amendment may materially adversely affect the Grantee's rights
under this Award Agreement without the Grantee's consent.
 
 
Section 14.
Board Authority

 
Any questions concerning the interpretation of this Award Agreement, any
adjustments required to be made under Sections 12 or 13 of this Award Agreement,
and any controversy which arises under this Award Agreement will be settled by
the Board in its sole discretion.
 
 
Section 15.
Withholding Taxes

 
Whenever Shares are to be delivered to the Grantee upon exercise of the Option
(the exercise date is hereinafter referred to as the “Tax Date”), the Company
will be entitled to require and may accommodate the Grantee's request if so
requested, to satisfy all federal, state, local and foreign tax withholding
requirements, including Social Security and Medicare taxes related thereto, by
one or a combination of the following methods:
 

 
(a)
Payment of an amount in cash equal to the amount to be withheld;

 
 
(b)
Requesting the Company to withhold from those Shares that would otherwise be
received upon exercise of the Option a number of Shares having a Fair Market
Value on the Tax Date equal to the amount to be withheld; or

 
 
(c)
withholding from compensation otherwise due to the Grantee.

 
 
Section 16.
Nonqualified Stock Option

 
This Option is not intended to qualify as an “incentive stock option” within the
meaning of Section 422 of the Code, and shall not be so construed.
 
 
Section 17.
Notice

 
Whenever any notice is required or permitted hereunder, such notice must be
given in writing by (A) personal delivery, or (B) expedited, recognized delivery
service with proof of delivery, or (C) United States Mail, postage prepaid,
certified mail, return receipt requested, or (D) telecopy or email (provided
that the telecopy or email is confirmed).  Any notice required or permitted to
be delivered hereunder will be deemed to be delivered on the date which it was
personally delivered, sent to the intended addressee, or, whether actually
received or not, on the third business day after it is deposited in the United
States mail, certified or registered, postage prepaid, addressed to the person
who is to receive it at the address which such person has theretofore specified
by written notice delivered in accordance herewith. The Company or the Grantee
may change, at any time and from time to time, by written notice to the other,
the address specified for receiving notices.  Until changed in accordance
herewith, the Company's address for receiving notices is Garmin Ltd., Attention:
General Counsel, Mühlentalstrasse 2, 8200 Schaffhausen, Switzerland.  Unless
changed, the Grantee's address for receiving notices will be the last known
address of the Grantee on the Company’s records.  It will be the Grantee's sole
responsibility to notify the Company as to any change in his or her
address.  Such notification will be made in accordance with this Section 17.

 
8

--------------------------------------------------------------------------------

 

 
Section 18.
Severability

 
If any part of this Award Agreement is declared by any court or governmental
authority to be unlawful or invalid, such unlawfulness or invalidity will not
serve to invalidate any part of this Award Agreement not declared to be unlawful
or invalid.  Any part so declared unlawful or invalid will, if possible, be
construed in a manner which gives effect to the terms of such part to the
fullest extent possible while remaining lawful and valid.  Additionally, if any
of the covenants in Section 9 are determined by a court to be unenforceable in
whole or in part because of such covenant's duration or geographical or other
scope, such court will have the power to modify the duration or scope of such
provision as the case may be, so as to cause such covenant, as so modified, to
be enforceable.
 
 
Section 19.
Binding Effect

 
This Award Agreement shall bind, and, except as specifically provided herein,
shall inure to the benefit of the respective heirs, legal representatives,
successors and assigns of the parties hereto.
 
 
Section 20.
Governing Law

 
This Award Agreement and the rights of all persons claiming hereunder will be
construed and determined in accordance with the laws of the State of Kansas
without giving effect to the principles of the Conflict of Laws to the contrary.
Except as otherwise provided by mandatory forum requirements of the applicable
law, the courts of the State of Kansas will have exclusive jurisdiction with
regard to any disputes under the Plan. The Company will retain, however, in
addition the right to bring any claim in any other appropriate forum.
 
 
9

--------------------------------------------------------------------------------

 